PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $2,824.42 for damages caused by respondent’s breach of a contract with the claimant.
Respondent, having admitted the validity of the claim, states that there were sufficient funds available in its appropriation for the fiscal year in question from which the obligation could have been paid.
Based on the foregoing, the Court makes an award to the claimant in the amount of $2,824.42.
Award of $2,824.42.